Case 2:19-cv-00272-SPC-MRM Document 24-1 Filed 08/25/19 Page 1 of 7 PageID 81




          EXHIBIT A
Case 2:19-cv-00272-SPC-MRM Document 24-1 Filed 08/25/19 Page 2 of 7 PageID 82
Case 2:19-cv-00272-SPC-MRM Document 24-1 Filed 08/25/19 Page 3 of 7 PageID 83
Case 2:19-cv-00272-SPC-MRM Document 24-1 Filed 08/25/19 Page 4 of 7 PageID 84
Case 2:19-cv-00272-SPC-MRM Document 24-1 Filed 08/25/19 Page 5 of 7 PageID 85
Case 2:19-cv-00272-SPC-MRM Document 24-1 Filed 08/25/19 Page 6 of 7 PageID 86
Case 2:19-cv-00272-SPC-MRM Document 24-1 Filed 08/25/19 Page 7 of 7 PageID 87
